Title: To Alexander Hamilton from William Rawle, [16 April 1794]
From: Rawle, William
To: Hamilton, Alexander



[Philadelphia, April 16, 1794]
Sir.

I have the honor to inclose a Letter from the Attorney General received from him this day with a request to transmit it to you. The same cover contains my opinion on the same subject.
Thinking somewhat differently from the Attorney General as to the nature of the debt, but fully coinciding with him as to the nullity of the process I have not, in my opinion, stated the reasons in which it is founded.
I am   with the greatest respect   Sir   your most obedt. humble Servant

W Rawle.
April 16th. 1794

